Case 1:18-cv-00335-TFI\/|-N Document 46-2 Filed 03/22/19 Page 1 of 5

F_XH|BIT B

Case 1:18-cv-00335-TFI\/|-N Document 46-2 Filed 03/22/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BELLSOUTH
TELECOMMUNICATIONS, LLC
d/b/A AT&T ALABAMA;

AT&T CORP.,

Plaintiffs,

v. CIV. ACTION NO. 18-00335-TM-N
CITY OF DAPHNE, a municipality
under the State of Alabama; DANE
HAYGOOD, Mayor of City of
Daphne, in both his official and
personal capacity; & JEREMY
SASSER, Public Works Director of
City of Daphne, in both his official
and personal capacity,

i-=l'$$l-=¢~$bl-X->¢~=i-X'>l-=l-’¢~X'X~’¢~X~¥¢-

Defendants.

STATE OF ALABAMA

COUNTY OF BALDWIN

AFFIDAVIT OF PATRICK RUDICELL
Before me, the undersigned authority, a Notary Public in and for said State and County
personally appeared PATRICK RUDICELL, who, after being duly sworn by me, states as

follows:

My name is Patrick Rudicell. l am above the age of majority and have personal
knowledge of the following facts:

l. I am the current President of the Daphne City Council. As a City Councilman,

part of my role, along with all other Councilpersons, is to serve on the City’s Ordinance and

Case 1:18-cv-00335-TFI\/|-N Document 46-2 Filed 03/22/19 Page 3 of 5

Code Enforcement Committee (the “Committee”), which holds a public meeting on the first
Monday of every month at Daphne City Hall.

2. The City’s Right of Way (“ROW”) Ordinance was on the agenda for the .lanuary
7, 2019, meeting of the Committee. At the January 7th meeting, City administrative and legal
staff presented a draft revision to the City’s ROW Ordinance and discussed the need for
provisions regarding Wireless facilities due to rapidly changing technology. The Committee was
informed by legal staff that many of the proposed revisions were derived from a new national
model ordinance and the City of Mobile’s right-of-way ordinance. Most of the discussion
centered around wireless facilities being placed on other poles in the ROW, and whether that
Would cause any issues in the future if the City wished to move utilities underground The
Committee also discussed clarifying some of the provisions of the ordinance Which relate to
aboveground utility markers, including the height requirement that Was already included in the
2017 version of the ROW Ordinance. lUltimately, the Committee suggested that City
administrative and legal staff continue to work on the ordinance and bring it back to the
Committee.

3. The City’s ROW Ordinance was again on the agenda for the February 4, 2019,
meeting of the Committee. At the February 4th meeting, City administrative and legal staff
presented an updated drait revision to the City’s ROW Ordinance and again discussed issues
related to wireless facilities and potential conflicts With moving utilities underground. Other
revisions to the draft included a modified appeal procedure for permit denials, unique
labeling/numbering of a_ll above grade structures in the ROW (including but not limited to
towers, poles, and utility markers), recordkeeping of the location of all above grade structures

placed in the City’s ROW, and grass and Weed maintenance around utility markers. Public

Case 1:18-cv-00335-TFI\/|-N Document 46-2 Filed 03/22/19 Page 4 of 5

Works staff informed the Committee that the City’s mowers have to navigate around the utility
markers, which results in unsightly high grass and weeds around the base of the markers during
the summer and obstruction of the markers which can be a safety issue. My understanding is that
the City had been going behind its mowers with workers on foot weed-eating around the markers
at the City’s own cost, and that the entities that own the markers should be required to maintain
the grass and weeds around the markers’ base with an herbicide or otherwise during the summer
Further discussion was held regarding the new provisions related to wireless facilities that were
borrowed from a national model ordinance and the City of Mobile. Legal staff informed us that
the permit fees associated With wireless facilities are in line with What has been deemed
reasonable by order of the Federal Communications Commission. Public Works staff informed
us that calls had been coming in from wireless utility providers about permitting the installation
of wireless facilities in the City’s ROW, but our current ordinance did not address Wireless
facilities Ultimately, the Committee recommended the new ordinance to the City Council for
consideration

4. The new ROW Ordinance Was on the publicly-published agenda for the February
18, 2019, City Council meeting. The City also published on its website a packet for the February
18th Council meeting that included a clean copy of the new ROW Ordinance. Whenever an
ordinance is submitted to the Council for consideration, it is automatically held over until the
following Council meeting Because this was the “First Read” of the new ROW Ordinance, the
Council did not discuss it or vote on it on February lSth.

5. The new ROW Ordinance was on the publicly-published agenda for the March 4,
2019, City Council meeting The City also published on its website a packet for the March 4th

Council meeting that included a clean copy of the new ROW Ordinance. The City Council

Case 1:18-cv-00335-TFI\/|-N Document 46-2 Filed 03/22/19 Page 5 of 5

adopted Ordinance 2019-08 as its new ROW Ordinance at this March 4, 2019 meeting. The City
adopted Ordinance 2019~08 to repeal and replace Ordinance 2017-22 and there is no intention to
readopt Ordinance 2017-22.

6. My understanding is that AT&T has now alleged that the new ROW Ordinance
was adopted to target them or somehow retaliate against them for the current lawsuit. That has
never been my motive or, to my knowledge, that of any other Council member in discussing or
considering changes to the City’s ROW Ordinance, which applies not only to AT&T, but to all

persons and entities doing Work or otherwise constructing or maintaining facilities in the City’s

 

right of Way.
Further affiant sayeth not. €M M
PATRICK tuu)lcELL
President, Daphne City Council
S'I`ATE OF ALABAMA
COUNTY OF BALDWIN

I, the undersigned Notary Public in and for said State and County do hereby certify that
PATRICK RUDICELL, whose name is signed to the foregoing Afiidavit and who is known to
me, acknowledged before me on this day that, being informed of the content of said Aftidavit, he

executed the same voluntarily on the day same bears date.

Given under my hand and seal thisMay of March, 2019.

[’QMM al . gime
NOTARY PUBLlC
My Commission Expires; w

(sEAL)

  
   

CANDACE GARNER ANTINARELLA
Notary Public, A|abama State At Large
My Commisslon Expires
Aprii 11, 2020

 

g`A-A`,

  

